Title: To James Madison from Vincent Gray, 19 November 1803 (Abstract)
From: Gray, Vincent
To: Madison, James


19 November 1803. Acknowledges JM’s letters of 26 Aug. [1802] and 6 and 9 Apr. 1803. “As to Fosters claim, I do not know on what grounds Government can take it up—as that affair hath always been enveloped in so much mystery, as to put it out of my power, to make my self acquainted with the merits of his case: However I will procure such papers as may be attainable, and forward them to your Department.
“I have had a letter lately from him at Charleston, but as he knows that I am well informed as to the cause of his confinement, he does not send me any papers relative to his claim.” Official news has been received of war between Great Britain and France, as well as accounts of the capture of several French and American vessels carrying French cargoes. “A French Cutter arrived last Even’g from the Cape, with dispatches for this Government—and as Genl Noailles and the vessels that sailed before and after his, hav’g Horses and Dogs on b[o]ard, had not arrived at the Cape, or been heard of, when the Cutter left there, we presume that they have been captured.” Another cutter with dispatches for the French commissary and commandant at Havana sailed from Cap Français before this cutter and is also presumed captured.
“The Citizens of Santo Domingo are daily arriv’g in every part of the Island, where they have fled for protection—but it would appear that the Government is not well disposed to receive them.
“As our Commerce will soon be subject to the depredations of both French & English vessels of War, as well as private armed vessels, I shall endeavor to supply all those departing the Port, that are realy and truly American property, with such documents, as will secure them from Capture and detention. And I have no doubt but what the Government as well as the American Merchant, will soon feel the happy effects, of the late wise regulations adopted by our Government, relative to Marine papers.
“They have already been felt here, and our Marine papers begin to be respected; as well as our Laws and regulations relative to Seamen; which before were considered as a dead letter, and treated with every Contempt by our Country men, worthy of Foreigners, not acquainted with the Spirit of our Constitution and Laws of our Country.”
 

   
   RC (DLC). 3 pp. Undated; date assigned on the basis of Gray to JM, 28 Nov. 1803.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 3:490 n. 5, 4:484–85, 491–93.



   
   See Circular Letter to American Consuls and Commercial Agents, 9 Apr. 1803 (ibid., 4:491–93).


